Title: To John Adams from Franklin Dexter, 16 July 1819
From: Dexter, Franklin
To: Adams, John


				
					Sir,
					Boston July 16th: 1819.
				
				Absence from town has prevented till now my acknowledging the honor you did me by your letter of the 11th. inst.Your approbation of a performance, of which from its subject you are a better judge than any other, is the highest praise I could receive, and I feel a proper pride and pleasure in it.You have given me, Sir, a new reason for lamenting the loss of a father to whom I owe every thing that I have, and the hope of all I may ever be. I knew he felt the sincerest affection and veneration for your character, and the highest respect for your the wisdom and firmness of your administration; these feelings were so habitual with him, that I had acquired them long before I knew their justice; and in reading the history of those years, I had but to learn the reasons of the faith that was already in me. But I did not know untill now that his death had prevented the execution of so important a purpose. None of his friends or the friends of his country could have wished him employed in a better work.—But I cannot believe that if all who saw those times should die without leaving any account of them, posterity can be in doubt of what they owe you; enough will remain of a public nature that cannot perish, while those who have slandered you will soon be forgotten, unless one of them should be long remembered for unncaring virulence and unaccountable inconsistency.My mother presents you her most respectful regards.I am, Sir, with the greatest gratitude to you as the friend of my father, and the highest respect as the friend of your country, / Your very Humble Servant
				
					Franklin Dexter
				
					
				
			